Exhibit 10.2
 
Date: January 18, 2016

 


InfraStrata plc
Tudor Hall Energy Limited
Ermine Resources Limited
Baron Oil Plc
Southwestern Resources Ltd
Petro River UK Limited
Terrain Energy Limited
Brigantes Energy Limited
Fieldfisher LLP

 
Escrow Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
THIS DEED is dated the                                                      day
of                                           2016 between:
 
1.
INFRASTRATA PLC  a company registered in England and Wales (company number
06409712) whose registered office is at Blackstable House, Longridge,
Sheepscombe, Stroud, Gloucestershire, GL6 7QX (“InfraStrata”);

 
2.
TUDOR HALL ENERGY LIMITED a company registered in England and Wales (company
number 7071931) whose registered office is at Tudor Hall, Llwyndafydd,
Llandysul, Ceredigion, Wales, SA44 6BZ (“THE”);

 
3.
ERMINE RESOURCES LIMITED a company registered in England and Wales (company
number 9655155) whose registered office is No3 Hadlow Castle, Hadlow, Kent,
TN11 0EG (“Ermine”);

 
4.
BARON OIL PLC a company registered in England and Wales (company
number 05098776) and whose registered office is at Finsgate, 5-7 Cranwood
Street, London, EC1V 9EE (“Baron”);

 
5.
SOUTHWESTERN RESOURCES LTD a company registered in England and Wales (company
number 9245321) and whose registered office is at 1-7 Park Road, Caterham Surrey
CR3 5TB (“SWR”);

 
6.
PETRO RIVER UK LIMITED a company registered in England and Wales (company
number  9939973) and whose registered office is at 1-7 Park Road, Caterham,
Surrey CR3 5TB (“Petro”);

 
7.
TERRAIN ENERGY LIMITED a company registered in England and Wales (company number
07004014) whose registered office is at 104 Park Street, London, W1K
6NF (“Terrain”);

 
8.
BRIGANTES ENERGY LIMITED a company registered in England and Wales (company
number 06759861) whose registered office is at 35-37 Lowlands Road,  Harrow,
Middlesex HA1 3AW (“Brigantes”); and

 
(InfraStrata, THE, Ermine, Baron, SWR, Petro, Terrain and Brigantes together
being the “JV Parties”).
 
9.
FIELDFISHER LLP a limited liability partnership (company number OC318472) whose
registered office is at Riverbank House, 2 Swan Lane, London EC4R 3TT) (the
“Escrow Agent”).

 
BACKGROUND:
 
A.
The JV Parties are parties to several farmout agreements (the “Farmout
Agreements”), covering inter alia onshore Licence PL1/10 Northern Ireland, and

 
B.
THE, Ermine, SWR, Petro, Baron and Terrain have each agreed to deposit a sum of
money in an Escrow Account (as defined below) in accordance with the provisions
of this Agreement as security for the performance of certain obligations under
the Farmout Agreements, and


 
 

--------------------------------------------------------------------------------

 
 
C.
Terrain has already deposited with InfraStrata the sum of £327,445.00 which is
to be paid into the Escrow Account by InfraStrata at the same time as the other
payments into the Escrow Account referred to in Clause 2.1 are paid into the
Escrow Account, and

 
D.
The JV Parties have agreed to establish the Escrow Account to facilitate a
smooth running of the drilling operations with pre-defined cash calls of the
escrow funds and provide all parties with comfort that all the funds are in
place at the start of operations on site. Cash calls on the Escrow Account are
only being intended to replace cash calls under the Joint Operating Agreement
until such time as the Escrow Account is fully depleted.

 
E.
The Escrow Agent has agreed to accept the terms and conditions set out in this
Agreement on and subject to which it is to act as Escrow Agent in relation to
the Escrow Account.

 
OPERATIVE PROVISIONS:
 
1.
Definitions and interpretation

 
1.1
For the purposes of this Agreement the following terms have the meanings
specified:

“Appeal Period”
in the case of a decision of the courts of England and Wales or any other court
of competent jurisdiction, the normal permitted time for appeal in relation to
such decision in the relevant court.
“Deposit Amount”
the amounts deposited in cleared funds into the Escrow Account under Clause 2;
“Deposit Balance”
the amount from time to time standing to the credit of the Escrow Account (but
only in so far as it is used for the holding of funds provided or credited to
such account under this Agreement).
“Draft AFE”
the draft Authority for Expenditure for the Well dated 18th May 2015 in the
amount of £4,277,397.


 
 

--------------------------------------------------------------------------------

 

 


“Escrow Account”
the account of the Escrow Agent with account details:
Bank:                         Lloyds Bank Plc
Branch:                      Fenchurch Street
Address:                   72 Fenchurch Street, London EC3P 3EH
Sort code:                 30-93-23
Swift code:                LOYDGB2L
Account                    Number:00919510
BIC code:                  LOYDGB21009
IBAN:                        GB73 LOYD 3093 2300 9195 10
Account name:         Fieldfisher  LLP Client Account
but only in so far as it is used for the holding of funds provided or credited
to such account under this Agreement.
“Escrow Bank”
Lloyds Bank Plc.
“Escrow Close Date”
has the meaning given to it in Clause 3.1.
“Joint Operating Agreement”
means the joint operating agreement dated 28th October 2011 which upon
completion under the various Farmout Agreements is to be novated to be between
the JV Parties.
“Longstop Date”
means 31st August 2016.
“Milestone Table”
means the table of payments in Schedule 2 Part I;
“PL1/10 Consent”
means consent, from Senior Officer of the Northern Ireland Department of
Enterprise, Trade and Development responsible for Petroleum Licensing or any
other person being at the time in question responsible for carrying out the
functions at present carried out by such senior officer, to assign the various
PL1/10 interests to THE, Ermine, Baron, SWR, Petro and Terrain; notice of the
receipt of which, InfraStrata shall give to all the JV Parties.
“Well”
the exploration well called ‘Woodburn Forest-1’ in Licence PL1/10 located in the
Larne-Lough Neagh Basin.
“Wellcosts Incurred”
the costs of the Well already incurred and paid by InfraStrata with funds
advanced by itself, Brigantes and Terrain.
“Working Day”
any day other than Christmas Day, Good Friday, a Saturday, Sunday or bank
holiday in England and any day on which banks in London are closed for business.


 
 

--------------------------------------------------------------------------------

 
 
1.2
Words importing one gender include all other genders and words importing the
singular include the plural and vice versa.

 
1.3
The clause and paragraph headings do not form part of this Agreement and are not
to be taken into account in its construction and interpretation.

 
1.4
A reference to writing or written includes faxes but not email.

 
2.
Establishment of the Escrow Account

 
2.1
Each of InfraStrata, Terrain, THE, Ermine, Baron, SWR and Petro shall deposit
the sum set out opposite their name in the table in Schedule 3 (column “Payable
into the Escrow Account”) into the Escrow Account prior to the close of banking
in London on 19th January 2016.

 
2.2
InfraStrata, Terrain, THE, Ermine, Baron, SWR and Petro hereby each indemnifies
each of InfraStrata, Brigantes, Terrain, THE, Ermine, Baron, SWR and
Petro  against any and all damage, both direct and consequential, which is
caused by its failure to make the deposit required by Clause 2.1 above including
the failure of the Escrow Account to come into full force and effect in
accordance with Clause 4.1.

 
2.3
The JV Parties agree as between themselves that as soon as all of InfraStrata,
Terrain, THE, Ermine, Baron, SWR and Petro have made the deposits into the
Escrow Account prescribed in Clause 2.1:

 
 
(a)
the payment out of the Escrow Account through the operation of Clause 4.2(a)
shall be made out of the funds contributed by each JV Party to the Escrow
Account, and

 
 
(b)
in so far as part of wellcosts in respect of the Well have been incurred and are
repayable to Brigantes, these have been or will be accounted for between
Brigantes and InfraStrata outside this agreement and accordingly the attribution
in sub clause (a) above has its approval, and

 
 
(c)
in so far as £80,127 of the wellcosts in respect of the Well has already been
reimbursed to InfraStrata by Terrain, this will be netted off and has been
deducted both from the sum to be paid into the Escrow Account by Terrain and
from the sum to be  paid out as part of the payments under Clause 4.2(a), which
netting off has been approved by the JV Parties.

 
2.4
Subject to the terms of this Agreement the Escrow Agent agrees to operate the
Escrow Account in accordance with the terms set out in this Agreement, and in
particular to account to each of the JV Parties for money due to any of them
from the Escrow Account in accordance with notices issued under this Agreement
or as instructed by any court order.

 
2.5
In the event that the Escrow Bank becomes insolvent, enters into liquidation,
administration, administrative receivership or suffers any analogous event in
the jurisdiction in which the Escrow Bank is located then the Escrow Agent shall
be fully released from its responsibilities and obligations under this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
3.
Duration of Escrow Account

 
3.1
The Escrow Account is to be maintained in accordance with the terms of this
Agreement until whichever is the earlier of:

 
 
(a)
depletion of the Escrow Account to a zero credit balance pursuant to the receipt
of a certified instruction notice pursuant to Clause 4.2 or a joint instruction
notice pursuant to Clause 4.3 to pay out the balance standing to the credit of
such account or any payment which the Escrow Agent is entitled to make out of
the Deposit Balance under Clauses 5 and 6 of this Agreement; or

 
 
(b)
the Longstop Date,

 
(the “Escrow Close Date”).
 
3.2
Subject to Clause 3.3, on the Escrow Close Date, the Escrow Agent shall repay
the Deposit Balance (less any amount to be paid out in accordance with Clauses
4.2 and 4.3 and any fees, expenses or other amounts which the Escrow Agent is
entitled under Clauses 5 and 6 of this Agreement to deduct from the Deposit
Balance) to THE, Ermine, Baron, SWR, Petro and Terrain pro rata in the
percentages set out in the table in Schedule 3 (column “Paying of Well %”).

 
3.3
In the event of the Escrow Agent having been notified (including having been
provided with a copy of the relevant claim form as duly sealed by the court) of
proceedings having been lodged at court in accordance with Clause 9, the Escrow
Agent shall be entitled to pay the Deposit Balance, if any, into the account of
a court of competent jurisdiction on the terms determined by an order of such
court.

 
3.4
On the occurrence of either of the events referred to in Clauses 3.2 and 3.3,
the Escrow Agent shall cease to be the Escrow Agent under this Agreement which
shall come to an end, subject to Clause 8, and no party shall have any further
liability under this Agreement.

 
4.
Operation of Account

 
4.1
In the event that the following conditions are not fully satisfied on or before
4th February 2016:

 
 
(a)
the full amounts referred to in Clause 2.1 having been deposited in the Escrow
Account; and

 
 
(b)
InfraStrata is, as far as its is aware, in receipt of all the necessary permits,
consents or authorisations which are required for the commencement of drilling
operations for the Well; and

 
 
(c)
InfraStrata obtaining permission from the requisite governmental authority(ies)
to commence and/or complete drilling the Well after 4th March 2016; and

 
 
(d)
an order having been placed by InfraStrata for the long-lead items for drilling
the Well; and


 
 

--------------------------------------------------------------------------------

 
 
 
(e)
a contract having been executed by InfraStrata for the construction of the Well
site, such site to begin construction no later than 24th February 2016,

 
then, the JV Parties agree to issue a joint instruction notice under this Clause
4 to instruct the Escrow Agent to:
 
 
(i)
(where the condition referred to in Clause 4.1(a) has not been satisfied) to
return all deposited funds to the parties depositing the same in the amount
deposited by each party under Clause 2.1 and as set out in the table in
Schedule 3 (column “Payable Into the Escrow Account”): or

 
 
(ii)
(where the condition referred to in Clause 4.1(a) has been satisfied but any of
the other conditions have not been satisfied) to return to the JV Parties the
sum which each paid into the Escrow Account (table in Schedule 3 - column
“Payable into the Escrow Account”), less:

 
 
(A)
all irrecoverable expenses (other than administrative costs) incurred or
irrevocably committed by InfraStrata in endeavouring to fulfil the above
conditions (a) to (e) inclusive acting as a reasonable and prudent operator; and

 
 
(B)
the  fixed escrow fee referred to in Clause 6.1

 
with each JV Party bearing a proportion of such expenses and fee equal to the
percentage set opposite its name in the table in Schedule 3 (column ““Paying of
Well %”) and InfraStrata receiving its share of funds via the operation of
Clause 4.2(a)(ii).
 
For the avoidance of doubt the Escrow Agent:
 
(A)          shall not make any payment out of the Escrow Account for the
purposes of this Clause 4.1 unless it has received a joint instruction notice
given for the purposes of this Clause 4.1; and
 
(B)          shall not be required to assess whether such notice complies with
the provisions of this Clause 4.1.
 
4.2
To the extent that the Escrow Agent believes in good faith that it is lawful to
do so, the Escrow Agent shall apply the amounts standing to the credit of the
Escrow Account:

 
 
(a)
as soon as all the payments into the Escrow Account referred to in Clause 2.1
have been received, and without further authority, by payment to InfraStrata of
£656,414.00 (which the JV Parties agree as between themselves represents the
costs of the Well expended by InfraStrata to 31 August 2015 of £400,631 less
£80,127 already paid to InfraStrata by Terrain plus the £335,910.00 Week 1
payment in the Milestone Table); Provided that:


 
 

--------------------------------------------------------------------------------

 
 
 
(i)
for the purpose of apportioning the reimbursement of the costs of the Well
expended by InfraStrata to 31 August 2015 of £400,361 between the JV Parties,
the £80,127.00 paid direct by Terrain to InfraStrata shall be ignored and the
balance of £320,234 shall be apportioned to the JV Parties (excluding Terrain)
pro rata to the percentages set opposite their respective names in the table in
Schedule 3 (column ““Paying of Well %”)., and

 
 
(ii)
in the event that the provisions of clause 4.1(ii) require to be applied then
InfraStrata shall return the sum received by it pursuant to this sub-clause (a)
into the Escrow Account, but shall be entitled to net off the £327,445 which it
had paid into the Escrow Account, the irrecoverable expenses borne by it
referred to in Clause 4.1(ii)(A) and the fixed escrow fee referred to in
Clause 6.1;

 
 
(b)
as directed by a certified instruction notice actually received by the Escrow
Agent in the form annexed to this Agreement at Schedule 2 Part I and issued in
accordance with Clause 4.3; or

 
 
(c)
as directed by a joint instruction notice actually received by the Escrow Agent
in the form annexed to this Agreement at Schedule 2 Part II and issued in
accordance with Clause 4.4; or

 
 
(d)
as directed by an order of an English court (provided that no such funds shall
be released unless there is submitted to the Escrow Agent by one of the JV
Parties a certified copy of the relevant court order together with written
confirmation that the normal permitted time for appeal has expired and no notice
of appeal has been lodged with the court).

 
4.3
For the purposes of Clause 4.2, a certified instruction notice shall:

 
 
(a)
specify the sum(s) to be paid from the Escrow Account (which shall not exceed
the then current Deposit Balance) and the bank account(s) (which must be
sterling accounts held within the UK) of the beneficiary/beneficiaries to whom
the sum(s) should be paid; and

 
 
(b)
be signed by:

 
 
(i)
one of the signatories for InfraStrata; and

 
 
(ii)
signatories of other JV Parties representing in aggregate not less than 33 1/3%
of the percentages set out in the table in Schedule 3 (column “Paying of Well
%), (excluding the percentage set out in the "Total" row of the table),

 
for each of whom specimen signatures are set out in Schedule 1.
 
 
(c)
where in the form set out in Schedule 2 Part I specify the Milestone reached.


 
 

--------------------------------------------------------------------------------

 
4.4
For the purposes of Clause 4.2, a joint instruction notice shall:

 
 
(a)
specify the sum(s) to be paid from the Escrow Account (which shall not exceed
the then current Deposit Balance) and the bank account(s) (which must be
sterling accounts held within the UK) of the beneficiary/beneficiaries to whom
the sum(s) should be paid; and

 
 
(b)
be signed by:

 
 
(i)
one of the signatories for InfraStrata; and

 
 
(ii)
signatories of other JV Parties representing in aggregate not less than 33 1/3%
of the percentages set out in the table in Schedule 3 (column “Paying of Well
%), (excluding the percentage set out in the "Total" row of the table),

 
for each of whom specimen signatures are set out in Schedule 1.
 
4.5
In the event that the sum specified in the notice in accordance with Clause 4.3
or 4.4 exceeds the then current Deposit Balance (after the deduction of any
fees, expenses or other amounts which the Escrow Agent is entitled under this
Agreement to deduct from the Deposit Balance) then the Escrow Agent’s obligation
to make payment shall be to make payment of the Deposit Balance (after such
deductions) only (with any reduction in the payments being applied pro rata
across any payments the subject of the relevant notice).

 
4.6
Receipt by the Escrow Agent of the notice referred to in Clause 4.1, 4.2(b) or
4.2(c) or a court order as referred to in Clause 4.2(d) above will be conclusive
evidence that the Escrow Agent is entitled to make or withhold (as the case may
be) the payments referred to in this Clause 4 without further enquiry into the
justification for the demand.

 
4.7
The Escrow Agent shall on receipt of an instruction issued in accordance with
Clauses 4.2 and 4.3 promptly give such instructions as are required for the
Escrow Bank to make payment from the Escrow Account in the amount required
pursuant to such instruction.

 
4.8
The Escrow Agent shall where it is in receipt of such information, issue or
cause to be issued as soon as reasonably practicable thereafter to the JV
Parties a statement upon deposit to or payment or withdrawal from the Escrow
Account identifying the amount of such deposit, payment or withdrawal and the
resulting Deposit Balance so adjusted.


 
 

--------------------------------------------------------------------------------

 
 
4.9
If the Escrow Agent receives conflicting notices, demands or instructions or for
any other reason is unable to determine which person is entitled to receive any
part of the sums standing to the credit of the Escrow Account, the Escrow Agent
may elect by written notice to the JV Parties to refuse to make any payment from
the Escrow Account until either:

 
 
(a)
unambiguous joint written instructions or certified written instructions are
provided in accordance with this Clause 4; or

 
 
(b)
directed by a final order of a court of competent jurisdiction in respect of
which the Appeal Period has elapsed,

 
in which case the Escrow Agent shall deal with the relevant matter in accordance
with those instructions/directions as per this Clause 4.
 
4.10
A payment instruction given for the purposes of this Clause 4, can be in
counterparts with each counterpart in like form and signed by one of the
relevant signatories.

 
5.
Adjustments to the Deposit Amount

 
5.1
The Escrow Agent shall be authorised to make withdrawals from and payments out
of sums standing to the credit of the Escrow Account from time to time as
follows:

 
 
(a)
(to the extent that the Escrow Agent is under a legal obligation to account to
HM Revenue & Customs for the same) to pay to HM Revenue & Customs any tax
payable on, or withholding tax in respect of, interest credited to the Escrow
Account;

 
 
(b)
to pay any bank charges or other fees, costs, disbursements and expenses
incurred in the operation or termination of the Escrow Account; and

 
 
(c)
to pay their respective costs and expenses pursuant to Clause 6 below, and any
amount owing to them in respect of the indemnity in Clause 8.

 
6.
Costs and expenses

 
6.1
The Escrow Agent shall receive a fixed fee of £3,850 plus VAT in respect of the
establishment of the Escrow Account. Further the Escrow Agent shall be entitled
to be paid reasonable professional fees to be charged by them from time to time
for work in connection with the operation and termination of the Escrow Account,
such amount to be calculated on the basis of time spent by the Escrow Agent
(plus VAT and disbursements charged for at cost) using the following rates:

 
 
(a)
Partner £445

 
 
(b)
Senior associate (4 years and above PQE) £355

 
 
(c)
Solicitor £270

 
 
(d)
Trainee £145


 
 

--------------------------------------------------------------------------------

 
 
6.2
InfraStrata shall be primarily responsible for the fees, VAT and expenses of the
Escrow Agent referred to in Clause 6.1 and shall be entitled to recharge them
via the operation of the Joint Operating Agreement.  Such costs which may be
recharged shall include £3,850 plus VAT in respect of the establishment of the
escrow account.

 
6.3
Any fees and expenses referred to in Clause 6.1 payable to the Escrow Agent and
which are not paid on the due date shall be deducted from and/or paid out of any
payment to be paid from the Escrow Account without any further authority being
required by the Escrow Agent.

 
7.
Interest

 
7.1
The Escrow Agent shall credit the Escrow Account with interest accrued on the
Escrow Balance at the rates from time to time required by the Law Society of
England and Wales.

 
7.2
The Escrow Agent shall not be under any obligation to maximise the amount of
interest or other amounts earned on all or any part of the sums standing to the
credit of the Escrow Account.

 
8.
Indemnity

 
8.1
Each of the JV Parties hereby agree jointly and severally:

 
 
(a)
that the Escrow Agent shall not be liable for any mistake of fact, error of
judgment or act or omission of any kind nor if it acts in good faith in
considering any document, signature or any endorsement on any document to be
genuine and correct and to have been signed by a proper person or persons even
if any such document or the signature or any endorsement on any such document
should prove to be invalid, unauthorised, fraudulent or forged; and

 
 
(b)
to indemnify, keep indemnified and hold harmless the Escrow Agent against and in
respect of all demands, claims, liabilities, losses, costs and expenses
whatsoever (including all legal and other costs, charges and expenses and bank
charges or fees) the Escrow Agent may each incur or sustain or suffer in
connection with, in relation to or arising out of the performance of its
obligations under this Agreement or otherwise howsoever relating or pursuant to
this Agreement, or enforcing or attempting to enforce the JV Parties' rights
arising in relation to or out of this Agreement or any act or omission in
relation to or pursuant to this Agreement; and

 
 
(c)
the Escrow Agent shall have no liability for negligence in relation to the
performance or non-performance of its obligations in relation to this Agreement
save to the extent that the amount of such liability does not exceed the fees
(excluding VAT and disbursements) charged by the Escrow Agent and referred to in
Clause 6.1 (or if greater such greater amount as may from time to time be
required by the Law Society in England and Wales),

 
provided that this indemnity shall not apply to demands, claims, liabilities,
losses, costs and expenses arising from any fraudulent or bad faith act or
omission of the Escrow Agent.

 
 

--------------------------------------------------------------------------------

 
 
8.2
The indemnity in Clause 8.1 shall survive the cancellation or termination of
this Agreement and the resignation or termination of the appointment of the
Escrow Agent for whatever reason.

 
9.
Dispute Resolution

 
This Agreement is governed by and shall be construed in accordance with English
law. Each party submits to the exclusive jurisdiction of the English courts for
all purposes relating to and in connection with this Agreement or its subject
matter, and irrevocably waives any right that it may have to object to an action
being brought in those courts, to claim that the action has been brought in an
inconvenient forum, or to claim that those courts do not have jurisdiction.
 
10.
Notices

 
10.1
A notice given under this Agreement is to be in writing and may be served:

 
 
(a)
personally; or

 
 
(b)
by recorded delivery.

 
10.2
The parties' addresses for service shall be the addresses set out below:

 
 
(a)
InfraStrata:
 
Address: Blackstable House, Longridge, Sheepscombe, Stroud, Gloucestershire, GL6
7QX
 
For the attention of: Walter Roberts

 
 
(b)
THE:
 
Address: Tudor Hall, Llwyndafydd, Llandysul, Ceredigion, Wales, SA44 6BZ
 
For the attention of: Phillip Slater

 
 
(c)
Ermine:
 
Address: No3 Hadlow Castle, Hadlow, Kent, TN11 0EG
 
For the attention of: Matthew Hawthorn

 
 
(d)
Baron:
 
Address: Finsgate, 5-7 Cranwood Street, London, EC1V 9EE
 
For the attention of: Bill Colvin

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
SWR:
 
Address: c/o Ardent Oil Limited, 150 Borough High Street, London SE1 1LB
 
For the attention of: Bob Moore

 
 
(f)
Petro
 
Address: c/o Ardent Oil Limited, 150 Borough High Street, London SE1 1LB
 
For the attention of: Bob Moore

 
 
(g)
Terrain:
 
Address: 104 Park Street, London W1K 6NF
 
For the attention of: Eric King

 
 
(h)
Brigantes
 
Address: Burnside House, Church Road, Paddock Wood, Tonbridge, Kent, TN12 6HG
 
For the attention of: Malcolm Butler

 
 
(i)
Escrow Agent:
 
Address: Riverbank House, 2 Swan Lane, London EC4R 3TT
 
For the attention of:  David Wilkinson

 
or such other address for service as the relevant party may have notified to the
other for the purposes of and in accordance with this Agreement.
 
10.3
Notices served on any of the JV Parties shall be effective on delivery (if
delivered personally) or two Working Days after posting (if sent by recorded
first class delivery post - postage pre paid).  Notices served on the Escrow
Agent shall only be effective on actual receipt by the Escrow Agent.

 
10.4
Notices and instructions shall not be valid if transmitted by fax, telex or
email.

 
10.5
A party is to notify the others in writing within 5 Working Days of a change of
address for service.

 
11.
Third Party Rights

 
11.1
Save as set out in Clauses 11.2 and 12, a person who is not a party to this
Agreement has no right under the Contract (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement but this does not affect any right or remedy
of a third party which exists or is available apart from that Act and the
benefit of this Agreement is not assignable by any party.


 
 

--------------------------------------------------------------------------------

 
 
11.2
If any person who is not a party to this Agreement shall become a party to the
Joint Operating Agreement, then such person shall be entitled to enforce the
terms of this Agreement as if it were a party to this Agreement subject to such
person entering into a deed of adherence to this Agreement in such form as the
other parties to this Agreement may reasonably require.

 
12.
Partner's etc of the Escrow Agent

 
The JV Parties agree that their relationship is solely with the Escrow Agent as
the entity contracting under this Agreement and that they will not bring any
claim or proceedings of any nature in any way in respect of this Agreement, or
any act or omission under it, against any individual partner, member, consultant
or employee of the Escrow Agent.  Any claims in respect of the acts or omissions
of the Escrow Agent shall be brought only against the Escrow Agent.  Any
partner, member, consultant or employee of the Escrow Agent may enforce the
terms of this paragraph under the Contracts (Rights of Third Parties) Act 1999.
 
13.
Miscellaneous

 
The JV Parties declare that the instructions given to the Escrow Agent in or
pursuant to this Agreement are irrevocable.
 
14.
Counterparts

 
This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, but shall not take effect until each
party has executed and delivered at least one counterpart. Each counterpart when
executed and delivered shall constitute an original, but all the counterparts
shall together constitute one and the same instrument.
 
15.
Entire agreement

 
This Agreement constitutes the entire agreement and understanding between the
parties and supersedes all previous agreements between the parties relating to
its subject matter. Each party acknowledges that, in entering into this
Agreement, it does not rely on and shall have no right or remedy in respect of
any warranty or representation (whether innocently or negligently made) of any
person except as expressly set out in this Agreement. Nothing in this Clause,
however, shall limit or exclude any liability for fraud in relation to the
entering into of this Agreement.
 
16.
Waiver, variation and severance

 
 
(a)
The failure to exercise or delay in exercising a right or remedy provided to a
party under this Agreement shall not constitute a waiver of that right or
remedy, and no waiver by a party of any breach of this Agreement shall
constitute a waiver of any subsequent breach of the same or any other provision.
Each right or remedy of a party under this Agreement is without prejudice to any
other right or remedy of that party under this Agreement or at law.


 
 

--------------------------------------------------------------------------------

 
 
 
(b)
No purported amendment or variation of this Agreement or any provision of this
Agreement shall be effective unless it is in writing and duly executed by or on
behalf of each of the parties.

 
 
(c)
If any provision of this Agreement is or becomes, or is declared by any
competent court or body to be, illegal, invalid or unenforceable this shall not
affect or impair the legality, validity or enforceability of the remaining
provisions of this Agreement.

 
17.
Assignment

 
The rights, benefits and obligations of the parties under this Agreement may not
be assigned, transferred, charged, encumbered, made the subject of a trust or
otherwise disposed of in whole or in part (nor shall any party enter into any
commitment or agreement to do any of the above) without the previous written
consent of the other parties.
 
18.
Costs and expenses

 
Subject to Clause 6, each party shall pay its own costs and expenses in relation
to the negotiation, preparation, execution and performance of this Agreement and
the transactions contemplated by this Agreement (save that the costs and
expenses of the Escrow Agent shall be met by InfraStrata).
 
19.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
England.
 
IN WITNESS whereof this Agreement has been signed by the parties the day and
year first above written.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Details of Signatories:
 
InfraStrata's Authorised Signatories
Name
Status
Will Sign
Andrew Hindle
CEO
 
Stewart McGarrity
CFO
 

 
THE's Authorised Signatories
Name
Status
Will Sign
Philip Slater
Managing Director
 
Alan Gracie
Financial Director
 

 
Ermine's Authorised Signatories
Name
Status
Will Sign
Matthew Hawthorn
Director
 
Malcolm Butler
Director
 



 
 

--------------------------------------------------------------------------------

 
 
Baron's Authorised Signatories
Name
Status
Will Sign
William Colvin
Director
 
Malcolm Butler
Director
 

 
SWR's Authorised Signatories
Name
Status
Will Sign
Jonathan Rudney
Director
 
Bob Moore
Director
 

 
Petro's Authorised Signatories
Name
Status
Will Sign
Scot Cohen
Director
 
Bob Moore
Director
 

 
Terrain's Authorised Signatories
Name
Status
Will Sign
Eric King
Director
 
John Glencross
Director
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2 Part I
 
Form of Certified instruction Notice
 
To:           Fieldfisher LLP
Riverbank House
2 Swan Lane
London EC4R 3TT
(For the attention of: David Wilkinson)
 
Dated: [     ●     ] 201[●]
 
Dear Sirs
 
We refer to the Escrow Account established pursuant to the terms of the escrow
agreement entered into between (1) InfraStrata plc (2) Tudor Hall Energy
Limited, (3) Ermine Resources Limited (4) Baron Oil Plc (5) Southwestern
Resources Ltd (6) Petro River UK  Limited (7) Terrain Energy Limited, (8)
Brigantes Energy Limited and (9) Fieldfisher LLP dated ……………………… 2015 (the
“Escrow Agreement”). Words and expressions used in the Escrow Agreement shall
have the same meanings in this letter.
 
We certify that:
 
 
(a)
the Milestone [●] described in the table in Schedule 2 Part I of the Escrow
Agreement (“Milestone Table”) has been reached;

 
 
(b)
the sum(s) instructed to be paid out in paragraph(s) [●] below are in accordance
with the Milestone Table;

 
 
(c)
a copy of this Certified Instruction Notice is being delivered to the JV Parties
that are not signing a counterpart of this notice at the same time as it is
issued to you.

 
We irrevocably instruct you, subject to the terms of the Escrow Agreement, to:
 
1.
[pay _____________, out of the sums currently standing to the credit of the
Escrow Account the sum of £[     ●     ] to the following account:

 
Bank:
Bank Address:
Sort Code:
Account Number:
Account name:]

 
 

--------------------------------------------------------------------------------

 
 
2.
[pay _____________, out of the sums currently standing to the credit of the
Escrow Account the sum of £[     ●     ] to the following account:

 
Bank:
Bank Address:
Sort Code:
Account Number:
Account name:]
 
3.
[pay _____________ the balance standing to the credit of the Escrow Account to
the following account:

 
Bank:
Bank Address:
Sort Code:
Account Number:
Account name:]
 
[Delete as applicable]
 
Yours faithfully
 
[Delete signature blocks as appropriate]
For and on behalf of
InfraStrata plc
 
For and on behalf of
Brigantes Energy Limited
 
For and on behalf of
Tudor Hall Energy Limited
 
For and on behalf of
Ermine Resources Limited
 
For and on behalf of
Baron Oil Plc
 
For and on behalf of
Southwestern Resources Ltd
 
For and on behalf of
Petro River UK Limited
 
For and on behalf of
Terrain Energy Limited

 

 
 

--------------------------------------------------------------------------------

 
 
Milestone Table
Milestone
Amount
Basis
Week 1 following funds in escrow for site construction and long lead contracts
£335,910
DRAFT AFE
Start of site construction
£459,268
DRAFT AFE
Spud of well (week 1 drilling)
£722,326
DRAFT AFE
Week 2 drilling
£328,129
DRAFT AFE
Week 3 drilling
£374,558
DRAFT AFE
Week 4 drilling
£374,533
DRAFT AFE
Week 5 drilling
£524,096
DRAFT AFE
Commencement of demobilisation
£remainder
ADJUSTED TO FINAL ANTICIPATED EXPENDITURE

 
Notes:
 
Anything left in escrow refunded.
 
Any overruns to be cash-called as normal under the JOA

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2 Part II
 
Form of Joint instruction Notice
 
To:           Fieldfisher LLP
Riverbank House
2 Swan Lane
London EC4R 3TT
(For the attention of: David Wilkinson)
 
Dated: [     ●     ] 201[●]
 
Dear Sirs
We refer to the Escrow Account established pursuant to the terms of the escrow
agreement entered into between (1) InfraStrata plc (2) Tudor Hall Energy
Limited, (3) Ermine Resources Limited (4) Baron Oil Plc (5) Southwestern
Resources Ltd (6) Petro River UK  Limited (7) Terrain Energy Limited, (8)
Brigantes Energy Limited and (9) Fieldfisher LLP dated ……………………… 2015 (the
“Escrow Agreement”). Words and expressions used in the Escrow Agreement shall
have the same meanings in this letter.
 
We irrevocably instruct you, subject to the terms of the Escrow Agreement, to:
 
1.
[pay _____________, out of the sums currently standing to the credit of the
Escrow Account the sum of £[     ●     ] to the following account:

 
Bank:
Bank Address:
Sort Code:
Account Number:
Account name:]
 
2.
[pay _____________,out of the sums currently standing to the credit of the
Escrow Account the sum of £[     ●     ] to the following account:

 
Bank:
Bank Address:
Sort Code:
Account Number:
Account name:]
 
3.
[pay _____________ the balance standing to the credit of the Escrow Account to
the following account:

 
Bank:
Bank Address:
Sort Code:
Account Number:
Account name:]
 
[Delete as applicable]
 
Yours faithfully

 
 

--------------------------------------------------------------------------------

 
 
[Delete signature blocks as applicable]
 
………………………………….
 
For and on behalf of InfraStrata plc
 
………………………………….
 
For and on behalf of Brigantes Energy Limited
 
………………………………….
 
For and on behalf of Tudor Hall Energy Limited
 
………………………………….
 
For and on behalf of Ermine Resources Limited
 
………………………………….
 
For and on behalf of Baron Oil Plc
 
………………………………….
 
For and on behalf of Southwestern Resources Ltd
 
………………………………….
 
For and on behalf of Petro River UK Limited
 
………………………………….
 
For and on behalf of Terrain Energy Limited


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3 — Parties and Payments into Escrow Account
 
Party
Licence Interest
%
Paying of Well
%
Payable Into the Escrow Account
Wellcosts already paid by Terrain
Final net apportionment of Wellcosts
InfraStrata
20
0
£327,445.00
 
£0
Brigantes
10
0
£0.00
 
£0
Terrain
10
20
£447,907.40
£80,127.00
£855,479.40
THE
10
13 1/3
£570,319.60
 
£570,319.60
Ermine
15
20
£855,479.40
 
£855,479.40
Baron
10
13 1/3
£570,319.60
 
£570,319.60
SWR
16
21 1/3
£912,511.36
 
£912,511.36
Petro
9
12
£513,287.64
 
£513,287.64
TOTAL
 100%
100%
£4,197,270.00
£80,127.00
£4,277,397.00



 
 

--------------------------------------------------------------------------------

 
 
SIGNED by Stewart McGarrity for and on behalf of INFRASTRATA PLC:
 
 /s/ Steward McGarrity
 Signature of director


 
SIGNED by Phillip Slater for and on behalf of TUDOR HALL ENERGY LIMITED:
 
 /s/ Phillip Slater
 Signature of director

 
SIGNED by Matthew Hawthorn for and on behalf of ERMINE RESOURCES LIMITED
 
 /s/ Matthew Hawthorn
 Signature of director


 
SIGNED by William Colvin for and on behalf of BARON OIL PLC
 
 /s/ William Colvin
 Signature of director


 
SIGNED by Jonathan B. Rudney for and on behalf of SOUTHWESTERN RESOURCES LTD:
 
 /s/ Jonathan B. Rudney
 Signature of director

 
 

--------------------------------------------------------------------------------

 
 
SIGNED by Scot Cohen for and on behalf of PETRO RIVER UK LIMITED
 
 /s/ Scot Cohen
 Signature of director


 
SIGNED by Eric A. E. King for and on behalf of TERRAIN ENERGY LIMITED
 
 /s/ Eric A. E. King
 Signature of director
 
 
SIGNED by Malcolm Butler for and on behalf of BRIGANTES ENERGY LIMITED
 
 /s/ Malcolm Butler
 Signature of director


 
SIGNED by David Wilkinson for and on behalf of FIELDFISHER LLP:
 
 /s/ David Wilkinson
 Signature of Partner

